DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
 Response to Amendment
In response to the amendment received November 15, 2021:
Claims 1-2, 4 and 6-17 are pending. Claims 3 and 5 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593).


	However, Kim et al. teaches a secondary battery (Fig. 12, #104) comprising an electrode assembly comprising uncoated regions (Fig. 12, #121, #122) (i.e. a first and second electrode uncoated portion) spaced from each other along a lengthwise direction of the electrode assembly (Fig. 12, #120), a case (Fig. 12, #30), and an electrode connector having a region wherein the uncoated region includes a second extension (Fig. 12, #121ab, #122ab) (i.e. electrode uncoated portion protruding from the electrode assembly) which is attached to a current collecting member (Fig. 12, #57, #58)  (i.e. a region of the electrode collector) and bent so as to extend between a surface of the region of the electrode collector and a side of the case that is parallel to a stacking direction (Para. [0118]), wherein uncoated region (Fig. 12, #121a) is welded to the first support plate (i.e. the electrode collector) (Para. [0114]) wherein the current collecting member (i.e. electrode connector) (Fig. 12, #57) is outside the electrode assembly (Fig. 12, #120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the uncoated regions, auxiliary tabs and the electrode connector (at the second region of the electrode connector) of Iwasa (See Iwasa Fig. 4, #34b and #200) to incorporate the teaching of the bent and welded structure of the current collector and uncoated portions of Kim et al., as when a coated region is fixed current collector surface that is bent and stacked, the uncoated region is 
Annotated Kim et al. Figure 12

    PNG
    media_image1.png
    509
    918
    media_image1.png
    Greyscale
 
Regarding Claim 2, Iwasa et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above. 

Regarding Claim 4, Iwasa et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above.
Iwasa et al. teaches the secondary battery of claim 1, wherein a thickness of the electrode uncoated portion (Fig. 5, horizontal thickness #34b-1) is less than a step difference between the second region and the first region (Fig. 5, difference between position of upper portion of vertical part #200 or #210 and the position of the lower portion of vertical part #200 or #210 in the direction of the arrow in Fig. 5).
Regarding Claim 6, Iwasa et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above.
Iwasa et al. teaches the secondary battery of claim 1, wherein a thickness of the auxiliary tab (thickness of Fig. 5, #203 in the direction perpendicular to the arrow in Fig. 5) is less than a thickness of the second region (thickness of the lower portion of vertical part #200 or #210 in the direction perpendicular to the arrow in Fig. 5).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) as applied to claim 1 above, and further in view of Kim et al. (2011/0250491), referred to herein as "Kim et al. (2)".
Regarding Claim 7, Iwasa et al. as modified by Kim et al. teaches all of the elements of claim 1 as explained above. Iwasa et al. does not teach a retainer couples to the electrode connector and comprising a fixing hook.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary battery Iwasa et al. to incorporate the retainer of Kim et al. (2) because combining the retainer of Kim et al. (2) with the electrode connector of Iwasa et al. would allow for the position of the electrode assembly to be fixed with respond to movement along the x-axis relative to the case (Kim et al. (2), Para. [0056]) which provides an improved battery structure.  The combination would also hold the electrode connector and electrode assembly together and provide simpler assembly (Kim et al. (2), Para. [0058]).
Regarding Claim 8, Iwasa et al. as modified by Kim et al. and Kim et al. (2) teaches all of the elements of claim 7 as explained above. Iwasa et al. does not teach a first region comprising a coupling hole engaged with a fixing hook.
However, Kim et al. (2) teaches the secondary battery wherein the first region comprises a coupling hole engaged with the fixing hook (Para. [0058], lines 4-7 and Fig 3. #611).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary battery Iwasa et al. to include the fixing hook of Kim et al. (2) because combining the fixing hook of Kim et al. with the electrode connector of Iwasa et al. would allow for the position of the electrode assembly to be fixed with respond to movement along the x-axis relative to the case (Kim et al. (2), Para. [0056]) which provides an improved battery structure.  
Regarding Claim 9, Iwasa et al. as modified by Kim et al. and Kim et al. (2) teaches all of the elements of claim 7 as explained above. 
Iwasa et al. does not teach a protrusion height of the fixing hook is less than a step difference between the second region and the first region.
However, Kim et al. (2) further teaches the secondary battery, wherein a protrusion height of the fixing hook (Fig. 4, thickness of #611 starting from the dashed line moving in the x-axis to the tip of the fixing hook) is less than a step difference between the second region and the first region (Fig. 4, difference between thickness of #513 and length of #513a/513b on the x-axis).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary battery Iwasa et al. to include the fixing hook of Kim et al. (2) because combining the fixing hook of Kim et al. (2) with the electrode connector of Iwasa et al. would allow for the position of the electrode assembly to be fixed with respond to movement along the x-axis relative to the case (Kim et al. (2), Para. [0056]) which provides an improved battery structure.  The combination would also hold the electrode connector and electrode assembly together and provide simpler assembly (Kim et al. (2), Para. [0058]). Also, the fixing hooks allow the trainer to be stable installed onto the lead tab (i.e. electrode connector) (Kim et al. (2), Para. [0060]).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) as applied to claim 1 above, and further in view of Byun et al. (US 9,059,459).
Regarding Claim 10, Iwasa et al. as modified by Kim et al. teaches all of the elements of claim 1 as explained above. Iwasa et al. does not teach a terminal connector has a fuse hole.
However, Byun et al. teaches a secondary battery wherein the terminal connector has a fuse hole (Col. 10 and lines 50-55 and Fig. 5, #270).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasa et al. as modified by Kim et al. to incorporate the fuse hole of Byun et al. with the terminal connector of Iwasa et al., because a fuse hole on the terminal connector of Iwasa et al. would allow for the current flow to be cut off when overcharging or abnormal phenomenon occurs, improving the safety of the battery (Col. 9, lines 13-15).
Regarding Claim 11, Iwasa et al. as modified by Kim et al. and Byun et al. teaches all of the elements of claim 10 as explained above. Iwasa et al. as modified by Kim et al. does not teach a molding member covering the fuse hole and formed on the terminal connector by insert-molding.
However, Byun et al. further teaches a molding member (Fig. 5, #280) covering the fuse hole and formed on the terminal connector by insert-molding (Col. 11, lines 15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasa et al. as modified by Kim et . 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) as applied to claim 1 above, and further in view of Kusama et al. (US 2016/0293921).
Regarding Claim 12, Iwasa et al. as modified by Kim et al. teaches all of the elements of claim 1 as explained above. Iwasa et al. as modified by Kim et al. does not teach the electrode connector offset to one side along a stacking direction of the electrode assembly.
However, Kusama et al. teaches a secondary battery wherein the electrode connector is offset to one side along a stacking direction of the electrode assembly (Fig. 4, #90).
The substitution of the electrode connector shape as taught by Kusama et al., for the electrode connector shape of  Iwasa et al. would achieve the predictable result of providing an operable electrode collector.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the electrode connector shape, as taught by Kusama et al., for the electrode connector shape of  Iwasa et al., as the substitution would achieve the predictable result of providing an operable electrode collector. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) as applied to claim 1 above, and further in view of Yoshitake et al. (US 2013/0260221).
Regarding Claim 13, Iwasa et al. as modified by Kim et al. teaches all of the elements of claim 1 as explained above
Iwasa et al. as modified by Kim et al. does not teach a third region.
However, Yoshitake et al. teaches a secondary battery (Para. [0032], lines 1-2) comprising an electrode assembly (Para. [0035] and Fig. 2, #3) comprising a first electrode uncoated portion (Para. [0043], lines 1-5 and Fig. 2, #3a) and a second electrode uncoated portion (Para. [0043], lines 1-5 and Fig. 2, #3b) which is spaced from the second electrode uncoated portion along a lengthwise direction of the electrode assembly (Fig. 2), a case receiving the electrode assembly (Para. [0032], lines 1-7 and Fig. 1, #1) a cap plate coupled to a top portion of the case and sealing the (Para. [0032], lines 1 -5 and Fig. 1, #2), and a current collector comprising a terminal and electrode connector (Para. [0035,0038], lines 3-7 and Fig. 2, #4), and an electrode connector), wherein the electrode connector comprises a first region (Fig. 4, vertical upper part of #SP, above #4a) connected to the terminal connector and protruding toward the case, and a second region (Fig. 4, #4a) positioned under the first region and protruding toward the electrode assembly, and connected to a surface of the second region (Fig. 2, #4a), a third region positioned under the second region and protruding toward the case (Fig. 4, vertical lower part of #SP, below #4a).

Regarding Claim 14, Iwasa et al. as modified by Kim et al. and Yoshitake et al. teaches all of the elements of claim 13 as explained above
Yoshitake et al. further teaches a thickness of the electrode uncoated portion (Fig. 3, #3a, where thickness is measured horizontally) is less than a step difference between the second region and the third region (Fig. 3, difference in thickness measured from the start of the second region [#4a] to the end of third region [part of collector below #4a] moving from right to left horizontally).
The combination of a thickness of the first electrode uncoated portion less than a step difference between the second region and third region as taught by Yoshitake et al., with Iwasa et al. as modified by Kim et al. would yield the predictable result of providing an operable electrode connector region connected to an uncoated portion of .
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) and Yoshitake et al. (US 2013/0260221) as applied to claim 13 above, and further in view of Kim et al. (2011/0250491), referred to herein as “Kim et al. (2)”.
Regarding Claim 15, Iwasa et al. as modified by Kim et al. and Yoshitake et al. teaches all of the elements of claim 13 as explained above. 
Iwasa et al. as modified by Kim et al. and Yoshitake et al. does not teach a retainer coupled to the electrode connector and comprising a fixing hook, wherein the third region comprises a coupling hole engaged with the fixing hook.
However, Kim et al. (2) further teaches a retainer (Fig. 3, #61) coupled to a lead tab (Fig. 3, #51), where the lead tab is an electrode connector (Para. [0042]). Kim et al. also teaches the retainer comprising a hook (Para. [0060], lines 1 -4 and Fig. 3, #611) wherein the lead tab comprises a corresponding hole engaged with the hook (Para. [0058], lines 4-7 and Fig 3. #611).

Regarding Claim 16, Iwasa et al. as modified by Kim et al., Yoshitake et al. and Kim et al. (2) teaches all of the elements of claim 15 as explained above. 
Iwasa et al. as modified by Kim et al. and Yoshitake et al. does not teach a protrusion height of the fixing hook is less than a step difference between the second region and the third region.
However, Kim et al. (2) further teaches the secondary battery, wherein a protrusion height of the fixing hook (Fig. 4, thickness of #611 starting from the dashed line moving in the x-axis to the tip of the fixing hook) is less than a step difference between the second region and the first region (Fig. 4, difference between thickness of #513 and length of #513a/513b on the x-axis). The third region in Yoshitake et al. is the same height as the first region, therefore a step difference between the second and third region is equivalent to a step difference between the second and first region, and therefore the protrusion height of the fixing hook of Kim et al. (2) is applicable to the structure of Yoshitake et al. and teaches the limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasa et al. as modified by Kim et al. and Yoshitake et al. to incorporate the retainer (comprising the fixing hook) of Kim et .
Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues Iwasa appears to teach a first region and a second region of the anode current collector board extending inside the wound electrode group along the longitudinal direction and thus does not teach the invention of claim 1.
Examiner respectfully disagrees. Iwasa teaches the electrode connector is outside the electrode assembly (Fig. 4, #3) from the first region (Fig. 5, upper portion of vertical part #200 or #210) to a second region (Fig. 5, lower portion of the vertical part of #200 or #210).
Applicant argues the auxiliary tab of Kim is integrally formed with the anode current collector rather than being a separate member and there is no reason why one of ordinary skill in the art would have combined the teaching of Iwasa and Kim.
Examiner respectfully disagrees. The joint part as taught by Iwasa (Fig. 7, #103) is integrally formed with the current collector (Fig. 7, #200) and the auxiliary tab as taught by Kim is also integrally formed with the current collector (see Annotated Kim et al. Figure 12 in section “5” above). Thus, there is a reasonable expectation of success. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/A.C./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729